Citation Nr: 1302654	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for seizures. 

2.  Entitlement to service connection for seizures. 

3.  Entitlement to an evaluation in excess of 60 percent for lupus, erythematosus (previously tinea versicolor). 

4.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his brother


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a March 2009 rating decision, the RO, in part, declined to reopen a claim of entitlement to service connection for a seizure disorder.  Additionally, in a June 2009 rating decision, the RO continued the 60 percent evaluation for tinea versicolor and denied a TDIU.  

In October 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The Board also notes that the Veteran filed a notice of disagreement in September 2009 in response to the March 2009 rating decision continuing a non-compensable evaluation for service-connected bilateral hearing loss disability.  A statement of the case was issued in January 2010.  Although the Veteran subsequently filed a VA Form 9 in June 2010, it was not timely and therefore the issue has not been perfected for appellate consideration by the Board.  See 38 U.S.C.A. § 7105(d)(3) (West 2002).   

With respect to the Veteran's service-connected skin disability, and as will be fully described below, the medical evidence of record demonstrates that the Veteran's disability has been mischaracterized as tinea versicolor.  The Board has recharacterized the issue on appeal to reflect a more accurate statement of his disability. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for seizures, entitlement to an evaluation in excess of 60 percent for lupus, erythematosus, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a February 2008 decision, the Board denied service connection for a seizure disorder.  The Chairman of the Board has not ordered reconsideration of that decision. 

2.  Evidence received since the February 2008 decision raises a reasonable possibility of substantiating the claim of service connection for a seizure disorder.   


CONCLUSIONS OF LAW

1.  The February 2008 Board decision that denied service connection for a seizure disorder is final.  38 C.F.R. § 20.1100 (2007). 

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a seizure disorder.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2012). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the Board is reopening the Veteran's claim of entitlement to service connection for a seizure disorder, any defect in the notice letter concerning the evidence needed to reopen this claim or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran, cannot be prejudicial to him.  Thus, the Board concludes that the notice requirements as they pertain to the issue of new and material evidence for the claim for service connection for a seizure disorder have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

In a May 2010 statement of the case, the RO determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a seizure disorder had been received. The RO reopened the previously denied claim but denied the underlying de novo issue of service connection. 

Although the RO has reopened the previously denied claim for service connection for a seizure disorder, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for a seizure disorder has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance. 

In a February 2008 decision, the Board denied service connection for a seizure disorder.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The February 2008 Board decision is final, and the Chairman of the Board has not ordered reconsideration of that decision.  38 C.F.R. § 20.1100 (2007). 

The claim of entitlement to service connection for a seizure disorder may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in January 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service and post-service treatment records.  Service treatment records were negative for any findings or complaints of a seizure disorder.  Additionally, the first documented pertinent evidence in the post-service medical records of a disorder was not until March 1996, although the Veteran had reported a history of seizures since 1987.  The evidence also included a January 2006 VA examination report in which the examiner, based upon review of the claims folder and evaluation of the Veteran, opined that the Veteran did not exhibit the initial manifestations of a seizure disorder during service or within one year of service discharge.  There were also statements from various treatment providers, most of whom had not reviewed the claims folder, indicating that the Veteran had a significant head injury in 1987 and seizures in 1988.  The evidence at that time also included lay statements from the Veteran and his acquaintances attesting to his blackout symptoms during and ever since service.    

In denying service connection for a seizure disorder in the February 2008 decision, the Board determined that the competent evidence of record demonstrated that a seizure disorder did not first manifest in service or within a year of service discharge, and was not otherwise related to service.  To reopen the claim, the new evidence must relate to that reason. 

Since the final rating decision, the pertinent evidence of record includes cumulative  evidence already of record at the time of the final decision.  This evidence includes various medical records showing treatment for a seizure disorder.  Additionally, the Veteran and his wife's testimony at the October 2012 hearing are duplicative of their previous testimony to the Board (e.g. they previously testified as to incidents when he blacked out during service and his having problems ever since service).  The new evidence also includes a VA examination report dated in August 2012, in which the examiner concluded that the Veteran did not have a seizure disorder.  

Pertinently, the Veteran now claims that he has a seizure disorder, secondary to his service-connected skin disorder, and he provided testimony as to worsening symptoms due to his service-connected disorder.  The Board observes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  

Here, the Board finds that the Veteran is competent to testify as to his symptoms as a result of his service-connected disorder as they are capable of lay observation.  Jandreau v. Nicholson,  492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statement regarding his worsening symptoms, is to be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this regard, the Board also observes that while the 2012 VA examination report reflects that the Veteran does not have seizure disorder, the other evidence of record demonstrates otherwise.  In this case, the credibility of all the evidence of record (i.e. negative and positive evidence of the existence of a seizure disorder) is presumed.  Id.  Because the Court has set forth a low threshold to reopen claims, the Board finds that based on the Veteran's competent assertions combined with VA assistance, there is a reasonable possibility of substantiating the claim.  See Shade, supra.   

In sum, the Board finds that new and material evidence has been received, as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a seizure disorder, as the evidence reasonably demonstrates that the Veteran had a seizure disorder which may be related to a service-connected disability.  Accordingly, the claim is reopened. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a seizure disorder is granted.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

With regard to the now reopened claim for service connection for a seizure disorder, both the Veteran and his wife have indicated that he had blackouts during and ever since service.  There are also other lay statements attesting to the Veteran's blackouts since service.  Additionally, although treatment records are replete for various diagnoses of a seizure disorder, the Veteran was granted disability benefits from the Social Security Administration due to impairment from his seizure disorder, and the July 2006 VA examination report noted a history of seizure disorder, the most recent VA examination report and addendum report in August 2012 showed that the Veteran had "NO SEIZURE Disorder whatsoever."  

The Board finds that there is currently insufficient evidence to render a decision as to the issue of service connection for a seizure disorder.  The 2012 VA examiner did not review the claims folder.  This does not, in and of itself, render the opinion inadequate.  It is the factually accurate, fully articulated, sound reasoning for a medical professional's conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this case, the examiner referred to diagnostic testing performed by a Board certified neurologist on August 6, 2012, to include an EEG and opinion from the physician.  This evidence is not in the claims file and must be obtained.  Furthermore, the 2012 examiner did not address the extensive notations as to a seizure disorder in the record, nor to the Veteran's credible contentions as to the manifestations of such a disorder.  The Board notes that the Veteran and his wife are competent (and credible for purposes of this remand) to state that he had blackouts in service and ever since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).   

On remand, the Veteran must be afforded another examination, in conjunction with interview with both the Veteran and his wife, to determine the existence, nature, and etiology of any seizure disorder or a disorder manifested by blackouts.  A full review of the extensive evidence of record is required.

Additionally, the Veteran now contends that his seizure disorder is secondary to his service-connected skin disorder.  On remand, the VA examiner must determine whether the Veteran has any current seizure disorder or disorder manifested by blackouts aggravated by the service-connected skin disability.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation).   See also 38 C.F.R. § 3.310 (2012).  

As to the claim for an increased evaluation for tinea versicolor, the Board notes that the evidence clearly demonstrates that the disorder has been misdiagnosed.  In April 2001, the Veteran submitted private dermatologist biopsy results in conjunction with his initial claim for service connection.  It showed possible discoid lupus based on lymphocytic infiltrate of dermis.  The specimen was forwarded to the Armed Forces Institute of Pathology, which reviewed the specimen and rendered a diagnosis of lupus erythematosus.  In March 2011, the Veteran underwent additional VA skin examination, which resulted in a diagnosis of lupus erythematosus-like skin lesions.  In a June 2012 addendum report, the physician found that the Veteran's "current skin condition is lupus erythematosus.  Lupus is at least as likely as not the correct diagnosis of the in-service skin condition. . .The initial rash of lupus can be similar in appearance to that of tinea versicolor."  

The Board notes that in a December 2009 rating decision, the RO denied service connection for lupus.  However, as the evidence of record now clearly establishes that the Veteran's skin disorder, for which service connection was granted, is actually lupus, the issue must be reviewed to consider the Veteran's disorder under the applicable rating criteria for lupus, found in 38 C.F.R. § 4.88b, Diagnostic Code 6350.  

The issue of entitlement to a TDIU is inextricably intertwined with the claims being remanded.   In other words, if service connection is granted for a seizure disorder and/or an increased evaluation is granted for the skin disorder/lupus, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

In addition, the record reflects that the Veteran has continued to receive treatment at the VA Medical Center (VAMC).  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VAMC records and associate them with the Veteran's claims folder/electronic file.  All efforts to obtain additional evidence must be documented in the claims folder.  Specifically, efforts must be made to obtain the neurology report, dated August 6, 2012, referred to by the August 2012 VA examiner.

2.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate examination with an appropriate QTC physician to determine the presence, nature, and etiology of any current seizure disorder or a disorder manifested by blackouts.  The claims folder must be provided to and reviewed by the examiner.  Both the Veteran and his wife must be interviewed to obtain a complete history of symptoms and manifestations of the claimed seizure disorder.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

a. The examiner must establish whether the Veteran has a seizure disorder.

b. If it is determined that he does not have a seizure disorder, the examiner must address the lay and medical evidence showing a seizure disorder throughout the record and if applicable provide any alternate diagnoses for the various manifestations (e.g. blackouts). 

c. For any diagnosed disorder,  

(1)  provide an approximate date of onset, 

(2) opine whether it is at least as likely as not (50 percent probability or greater) that it is etiologically related to service, taking into consideration the credible lay evidence provided by the Veteran and his family,

(3) determine whether it is at least as likely as not (50 percent probability or greater) that the disorder  was either (1) caused by or (2) is aggravated by the Veteran's service-connected skin disorder/lupus, and 

(4) if a diagnosed disorder is aggravated by the service-connected skin disorder/lupus, report the baseline level of severity of the seizure disorder prior to the onset of aggravation.  If some of the increase in severity of the seizure disorder  is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran, his wife, and other acquaintances, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should explain the reasons behind any opinion expressed, and should attempt to reconcile any contradictory evidence of record. 

3.  Readjudicate all of the Veteran's claims, to specifically include considering the Veteran's skin disorder under the regulations for evaluating lupus.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


